Citation Nr: 1826966	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-31 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Blodgett Hospital from September 29, 2013 through October 4, 2013.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from March 1979 to June 1982.  At the time of the treatment for which the Veteran is seeking reimbursement and/or payment, she was service-connected with Fox Fordyce disease with history of excision of hyradenitis suppurative of the axillae with skin grafting and generalized pruritic, asthma, hypertension, and bilateral surgical scars of the groin area.  Additionally, the Veteran had been awarded a total disability rating based on individual unemployability as a result of her service-connected disabilities (TDIU) beginning April 12, 2013.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 letter of determination by a Department of Veterans Affairs (VA) Medical Center (MC), in Battle Creek, Michigan.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2015.


FINDINGS OF FACT

1.  By resolving reasonable doubt in her favor, the evidence of record demonstrates that the Veteran's condition on September 29, 2013, was such that a prudent layperson would have reasonably believed that delay in seeking immediate medical attention would have been hazardous to life or health.

2.  VA facilities were not feasibly available to treat the Veteran's condition on September 29, 2013.  


CONCLUSION OF LAW

The criteria for establishing eligibility for payment or reimbursement of unauthorized medical expenses incurred at Blodgett Hospital from September 29, 2013 through October 4, 2013, have been met.  38 U.S.C. §§ 1703, 1728, 5107 (2012); 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54, 17.120 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On Sunday, September 29, 2013, the Veteran was admitted to Blodgett Hospital with a four-day history of intermittent vertigo and dizziness; she reported a history of a seizure disorder, hypertension, and asthma.  The Veteran reported "on and off of feeling dizzy, nauseated, and having the room spinning around her."  The spinning sensation and dizziness increased with head movement.  Additionally, the day prior, she noticed a right hand and arm tremor, although the physician stated such did not seem to be seizure activity.  The Veteran was admitted and found to have a carbamazepine (Tegretol) toxicity, which explained her vertigo and dizziness symptomatology; the Veteran also received treatment for her service-connected asthma and hypertension while she was admitted.  The Veteran was followed, treated, and finally discharged on October 4, 2013, after the carbamazepine toxicity had been stabilized; she was instructed to ween off Tegretol and to switch to another medication, Keppra.  She was also informed that she was restricted from driving for at least 6 months due to her seizure disorder.  

In the December 2013 letter of determination, the AOJ determined that VA facilities were feasibly available to the Veteran.  Also, in connection with this decision, it appears that a VA physician, Dr. I.Y.D., found in March 2014 that the Veteran's symptom presentation had begun 4 days prior to seeking treatment at the emergency room, and that a VA clinic was available to see the Veteran at the time for evaluation; Dr. I.Y.D. also "agree[d] that her Tegretol level ha[d] not been checked in a while."  The Board notes that VA prescribed the Veteran's Tegretol in order to treat her nonservice-connected seizure disorder.  

In her January 2014 notice of disagreement, the Veteran indicated that on the Sunday morning, she thought she had vertigo although it ended up being toxicity related to her Tegretol that she had been taking since 1983.  She stated that she called VA, although nobody answered her call at that time.  She further stated in her September 2014 substantive appeal, VA Form 9, that she thought that the vertigo and dizziness symptomatology was "just [her] and would go away but they did not until admitted" to the hospital.  

Finally, in her January 2015 hearing, the Veteran testified that she went to the hospital because she had been dizzy and she thought it was her blood pressure; she stated that her VA primary care doctor had not taken her blood in over a year.  On September 29, 2013, she woke up dizzy again and called the VA hotline number; she testified that she called VA on the weekends like she was supposed to and that the VA representative who answered her call told her "to go ahead and go to the emergency" room.  She indicated that when she drove herself to the private hospital that she felt like "traffic was going around me instead of with me" due to her dizziness and vertigo.  She reiterated that she did not know what was going on, but that she was extremely dizzy, had vertigo, and felt that her blood pressure may have been elevated, which is why she called the VA hotline.  

The applicable statute and regulations provided that in the absence of prior appropriate authorization under 38 C.F.R. §§ 17.53 and 17.54, in order to be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, a claimant must show:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)); and, 

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and, 

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand would not have been reasonable.  

38 U.S.C. § 1728; 38 C.F.R. § 17.120.  If any one of the foregoing requirements is lacking, the benefit sought may not be granted.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997); see also Melson v. Derwinski, 1 Vet. App. 334, 337 (the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Initially, in this case, the Veteran was shown to have been a permanent and total disability by reason of her award of TDIU for her service-connected disabilities; therefore, although it appears that the Veteran was not admitted specifically for a service-connected disability-although her service-connected asthma and hypertension were ancillary treated during her hospital stay-the first criterion noted above is met in this case.  

This case therefore turns first on whether there was an emergent condition and secondly on whether a VA facility was feasibly available.  The Board finds that there was an emergent condition and that a VA facility was not feasibly available to treat the Veteran.  

First, with regards to emergent condition, 38 U.S.C. § 1728 indicates that the standard for emergency treatment is incorporated from 38 U.S.C. § 1725(f).  Such is met when treatment is rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  See 38 C.F.R. §§ 17.120(b); 17.1002(b).  

In this case, the Board acknowledges that the AOJ found that the condition was non-emergent as the Veteran had symptoms for four days preceding admission and that she could have availed herself of medical treatment prior to September 29, 2013.  However, the Veteran indicated that although she had symptoms for 4 days prior, such symptoms were intermittent; however, her symptoms worsened the day prior with the onset of a tremor in her right hand and arm, as well as an increase of dizziness and vertigo.  She also stated that she felt her blood pressure was elevated.  

The Board finds the Veteran's statements to be particularly competent, credible, and probative in this case.  Based on the Veteran's statements with regards the presentation and perceived severity of those symptoms, and by resolving reasonable doubt in her favor, the Board finds that a prudent layperson in the Veteran's situation would have reasonably believed that a delay in seeking immediate medical attention would have been hazardous to life or health.  

Last, the Board reflects that the existence of a VA facility does not in and of itself indicate that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Under the provisions of 38 C.F.R. § 17.53, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.

In this case, VA was not feasibly available to treat the Veteran.  The Board reflects that the closest VA facility to the Veteran's home is 9 miles away; that facility, however, is a Community Based Outpatient Clinic (CBOC) which does not have a facility to admit patients for in-patient treatment.  Likewise, that facility is closed on Sunday.  Instead, the closest VA medical facility that could treat the Veteran on a Sunday and would have been able to admit her as an in-patient would have been in Battle Creek, Michigan, which is approximately 60 miles and an hour and 15 minute drive from the Veteran's home.  Such a facility is not feasibly available to the Veteran in this case, particularly given the presence of her vertigo and dizziness symptoms at the time of admission and given her testimony regarding how she felt when driving the short distance to the private facility.  Moreover, the Veteran's driving restriction at discharge from the private hospital must be considered in assessing whether it would have been feasible for the Veteran to drive herself 60 miles to the Battle Creek VAMC in her condition on September 29, 2013.  Therefore, based on the type of symptoms the Veteran had and the distance that needed to be traveled in this case, the Board must conclude that VA medical facilities were not feasibly available to treat the Veteran.  

Accordingly, by resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria necessary for payment or reimbursement of unauthorized medical expenses incurred at Blodgett Hospital from September 29, 2013 through October 4, 2013, have been met in this case, based on the evidence of record at this time.  See 38 U.S.C. §1728; 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Blodget Hospital from September 29, 2013 through October 4, 2013, is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


